Citation Nr: 0208297	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for PTSD had not been submitted, 
and denied his claim.  The veteran filed a timely appeal to 
this adverse determination.

The Board notes that in a supplemental statement of the case 
(SSOC) issued in April 1999, prior to certification of the 
veteran's claim to the Board, the RO determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for PTSD had been submitted, and 
reopened the veteran's claim.  However, the RO then denied 
the veteran's service connection claim on the merits.  
Therefore, the Board shall address this issue as entitlement 
to service connection for PTSD.

In addition, the Board observes that the veteran also 
appealed the RO's June 1998 denial of his claim for service 
connection for a skin disorder, to include as due to exposure 
to Agent Orange.  However, as this claim was subsequently 
granted by the RO in a rating decision dated in September 
2001, the claim for service connection for a skin disorder, 
to include as due to exposure to Agent Orange, is not 
presently before the Board.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn pursuant to a statement from the veteran received 
by VA in December 2001.  See 38 C.F.R. §§ 19.75, 20.703, 
20.704 (2001).  The veteran's claim is now properly before 
the Board for appellate review.



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not show that the veteran currently has 
PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist, Duty to Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for PTSD, as well as notice of the 
specific legal criteria necessary to substantiate his claim.  
The Board concludes that discussions as contained in rating 
decisions dated in April 1995 and June 1998, in the statement 
of the case (SOC) issued in December 1998, in the 
supplemental statements of the case (SSOCs) issued in April 
1999, October 1999, and September 2001, at the time of a 
hearing before an RO hearing officer in March 1999, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
and regarding the evidence necessary to substantiate his 
claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements. The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, his 
service personnel records, Department of the Army Daily Staff 
Journals and Operational Reports - Lessons Learned, post-
service private treatment notes and medical statements, the 
reports of VA psychiatric examinations, including psychiatric 
testing, dated in March 1995, May 1998, March 2001, and 
August 2001, the transcript of the veteran's testimony from a 
hearing held before an RO hearing officer in March 1999, a 
statement from the veteran's girlfriend, and numerous 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

Background

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

In this case, the Board observes that in a SSOC issued in 
September 2001, the RO indicated that it had reviewed the 
veteran's service personnel records, as well as the extensive 
military documentation, including Daily Staff Journals and 
Operational Reports - Lessons Learned, submitted by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), and had determined that "the veteran was exposed 
to stressors outside the normal realm due to his military 
service in Vietnam."  As such, the salient remaining issues 
are whether the veteran currently suffers from PTSD, and, if 
so, whether this PTSD is related to the verified inservice 
stressors.

The veteran's claims file contains several items of evidence 
that address the issue of the current presence or absence of 
PTSD.  In September 1994, the veteran underwent an initial 
psychiatric examination by Ila R. Patel, M.D., a psychiatrist 
in private practice, on the referral of Dr. Jonan, the 
veteran's treating physician.  At that time, the examiner 
reviewed the veteran's history, and conducted a mental status 
examination.  The veteran reported that he had been in combat 
in Vietnam, and had killed "several people."  Dr. Patel 
then indicated that "The patient has been experiencing 
symptoms of depression and shows an elevated score on Beck's 
Depression - Hamilton Anxiety Scale.  He thinks of suicide 
but has no definite plans.  This has been going on for the 
past 20 years and he has nightmares and associated symptoms 
indicating PTSD."  Following this examination, Dr. Patel 
rendered Axis I diagnoses of PTSD, major depression, 
recurrent, severe, without psychosis, and rule out panic 
disorder.

In March 1995, the veteran underwent a VA psychiatric 
examination.  At that time, the examiner noted that the 
veteran was being treated by Dr. Patel, who believed that the 
veteran was experiencing PTSD.  At the time of examination, 
the examiner noted that the veteran mentioned very few 
traumatic experiences, and in fact initially stated he was 
unable to recall most of his Vietnam experiences.  However, 
with some coaxing he did provide limited details, including 
the fact that he had fired grenade launchers at boats in the 
ocean and inlet and may have killed some people, but he never 
knew how many, if any, were dead.  The VA examiner discussed 
the veteran's social, occupational, and family history, and 
conducted a mental status examination.  On examination, the 
examiner noted that the veteran felt very guilty about being 
a bad father and a poor husband, but there was no tearing 
when he described his Vietnam experiences.  The examiner also 
noted that it was interesting that there was no spontaneous 
mention of any PTSD symptoms unless the examiner specifically 
inquired about them.  The examiner then opined as follows:

In reference to the diagnosis of post-
traumatic stress disorder, [] it is this 
examiner's impression that [the veteran], 
while having some symptoms of post-
traumatic stress disorder does not have 
the full array and in particular lacks 
the type of traumatic experience either 
collectively or in singular events that 
is typical of people with this problem.  
Additionally, there are other criteria 
that do not support PTSD.  He, for 
example, does not mention his PTSD 
symptoms or Vietnam spontaneously.  He 
talks about guilt, not in a survivor's 
sense or over his actions of Vietnam but 
in a current sense about being a 'poor 
father or poor husband.'  Interestingly, 
he also did not exhibit any tearing or 
remorse when he was describing his 
Vietnam experience.  After Vietnam he was 
able to work regularly, although on a 
workaholic type schedule and 
significantly he had no difficulty with 
his boss or peers.

While his psychological testing did 
exhibit findings suggestive of PTSD via 
the Mississippi Scale; he had an invalid 
MMPI [Minnesota Multiphasic Personality 
Inventory] which this examiner suggested 
he was trying to over-emphasize or 
exaggerate his current symptoms from the 
standpoint of PTSD.  He also mentioned 
that he had thoughts about the Gulf War 
and Korean War which we lost, which is 
not typical of Vietnam vets; certainly 
the usual Vietnam veterans with PTSD do 
not describe Desert Storm with 'good 
feelings.'  Thus it is the opinion based 
on the above observations that [the 
veteran] does not have post-traumatic 
stress disorder.

The examiner then rendered Axis I diagnoses of dysthymic 
disorder and alcohol dependence, episodic, and an Axis II 
diagnosis of personality disorder, not otherwise specified.

The veteran again underwent a VA psychiatric examination in 
May 1998, at which time the examiner indicated that he had 
reviewed the veteran's claims file.  At that time, the 
examiner again recounted in detail the veteran's prior 
history, and specifically discussed the presence or absence 
of each criterion necessary to establish a diagnosis of PTSD 
pursuant to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Following the 
administration of several psychiatric tests, the examiner 
opined as follows:

The MMPI-II short form, personality 
inventory, was administered following 
today's interview.  It is noteworthy that 
the test results are almost identical to 
those found in testing performed in 
February of 1995.  His present MMPI 
profile shows many elevated scales (as is 
often seen with post-traumatic stress 
disorder) but upon closer examination it 
is found that the pattern is not even 
close to meeting minimum requirements for 
a diagnosis of post-traumatic stress 
disorder.  Instead, the profile suggests 
a chronically anxious, worried, 
social[ly] uncomfortable and isolated 
individual with characterological 
features.  We also wish to note that in 
addition to the MMPI also was 
administered [the] Mississippi combat 
stress scale which revealed a score of 36 
which falls within the range typically 
reported for those with PTSD.  
Unfortunately, the Mississippi scale is 
not a very good and reliable indicator of 
post traumatic stress because it is very 
transparent to the test taker and it is 
very easy to inflate one's score 
deliberately.  Also administered at the 
present time was the Beck Depression 
Inventory on which the veteran's score 
fell within the extremely severe range.  
This is consistent with his reported 
affect.  Overall, the test results are 
not supportive of a diagnosis of post-
traumatic stress, but do reflect a high 
degree of psychopathology dominated by 
depression, somatic obsessing, anxiety, 
social isolation, and unconventional 
thinking.

The examiner rendered a sole Axis I diagnosis of dysthymic 
disorder, and a sole Axis II diagnosis of personality 
disorder, not otherwise specified.

Also relevant are two medical statements received in June 
1998 from private examiners.  The first of these statements 
is by Dr. Patel, in which he indicated that the veteran was 
under his care, and was suffering from depression and PTSD.  
He indicated that he veteran took medicine as prescribed, and 
went for counseling.  

The second such statement is by Aaron Jonan, D.O., an 
internist in private practice.  In his statement, Dr. Jonan 
indicated that he had been treating the veteran since 1992.  
He further indicated that the veteran suffered from PTSD 
secondary to the Vietnam War, for which he was being treated 
by Dr. Patel.

In September 1999, the veteran underwent a consultative 
psychiatric examination by Philip S. Backus, M.D., a 
psychiatrist in private practice.  At that time, Dr. Backus 
noted that there were no medical reports available for his 
review prior to his examination.  Following a recitation of 
the veteran's history and a mental status examination, Dr. 
Backus rendered Axis I diagnoses of PTSD, moderate to severe, 
and major depression, moderate to severe.  No Axis II 
diagnoses were indicated.

In March 2001, the veteran again underwent a VA psychiatric 
examination by a VA psychologist.  At that time, the examiner 
noted that the veteran's 2-volume claims file had been 
"carefully reviewed," as well as his cumulative medical 
record from the Lexington, Kentucky VA Medical Center.  This 
examiner also noted that he was the examiner who had 
previously evaluated the veteran at the time of the VA 
psychiatric examination in May 1998.  Diagnostic testing was 
again performed, including the Mississippi Combat Stress 
Scale and the MMPI, and again yielded invalid results.  The 
examiner then indicated that in an effort to obtain valid 
results, the Trauma Symptom Inventory was administered.  Once 
again, results were invalid due to over-endorsement of 
pathology, as well as inconsistency among responses.  The 
examiner expounded on these test results, indicating that 
"responses were endorsed that contradicted each other an 
inordinate number of times.  These results in addition to 
results of previously administered psychological tests at 
this VAMC support the conclusion that [the veteran] 
exaggerates symptoms, as well as gives inconsistent 
responses, trends that also are evident in interview data.  
It is my professional opinion that this behavior is evidence 
of a desire to make himself appear more pathological than he 
is, as will be discussed in detail below."

The examiner rendered a sole Axis I diagnosis of dysthymic 
disorder, and a sole Axis II diagnosis of personality 
disorder, not otherwise specified.  He then offered the 
following discussion:

This veteran's case presents a diagnostic 
challenge because of the great amount of 
conflicting and/or invalid information 
and data with which he presents.  Mention 
has already been made of his inconsistent 
psychological test results across several 
assessment instruments on several 
different occasions.  In addition, 
interview data presented presently and at 
his last C&P examination in 1998 also 
show inconsistencies.  Furthermore, his 
medical records contain inconsistencies:  

A first example of an inconsistent 
medical report is one by Philip S. 
Backus, M.D., dated September 29, 1999.  
Dr. Backus makes the statement, 'Even 
when drinking heavily, he [the veteran] 
showed financial responsibility towards 
his family and himself.'  This is in 
stark contrast to actual events and 
information of which Dr. Backus should 
have been aware, that is, the blatant 
irresponsibility [that] the veteran 
demonstrated when he squandered the 
family's savings in a gambling casino.

Another example of suspect information in 
his records is a letter dated June 11, 
1998 by A. K. Jonan, D.O., who proposed a 
diagnosis of post-traumatic stress 
disorder, but presented absolutely no 
support for that diagnosis.

This examiner then indicated that the veteran's cognitive 
capabilities were perhaps defective, resulting in over-
reactions to stimuli and distortive thinking, and discussed 
several items of evidence contained in the veteran's claims 
file that supported such a conclusion.  After discussing this 
evidence, the examiner concluded that "This kind of thinking 
evidenced by [the veteran] in this and many of his other 
statements strongly suggests either that he purposely 
attempts to prevaricate and alter facts, and/or that his 
cognition is so distorted (especially when angry) as to 
render his statements suspect at best."

The examiner then offered the following summation of his 
evaluation:

In conclusion, this psychologist would 
not completely rule out some possible 
weak support for a diagnosis of mild, 
delayed, post-traumatic stress disorder, 
on the basis of information presently 
available which was not presented at his 
previous C&P examination with this 
psychologist.  However, it is my 
professional opinion that the 
preponderance of the evidence at the 
present time still provides the strongest 
support for a primary diagnosis of 
personality disorder and a secondary 
diagnosis of dysthymic disorder.  As is 
well known, a personality disorder 
originates early in one's development 
long before adulthood, and tends to 
pervade all spheres of activity and 
interaction.  

A VA psychiatrist also cosigned this examination report.

The veteran again underwent a VA psychiatric examination in 
August 2001.  A board of two psychiatrists conducted this 
examination.  They indicated that the VA examiner who had 
performed the March 2001 psychiatric examination had found 
some "possible weak support for a diagnosis of mild, 
delayed, post-traumatic stress disorder," but that PTSD had 
not been formally diagnosed by that examiner.  They then 
noted that in the VA examination request, they had been asked 
to clarify the veteran's diagnosis, and to provide a 
rationale for their opinion.  

At the time of examination, the examiners indicated that they 
had reviewed the veteran's claims file.  The examiners 
discussed the results of prior VA and private examinations.   
In reviewing Dr. Backus's report, the examiners noted that 
this examiner indicated that despite the veteran's heavy 
drinking, he was able to manage his family funds and home.  
The examiners stated that this was "totally in error and 
somewhat disputes the validity of Dr. Backus' report."  They 
also noted that Dr. Backus had conducted no psychological 
testing.  These examiners further noted that the 
psychological testing conducted in 1998 did not support a 
diagnosis of PTSD, and that the results were consistent with 
previous psychological testing which also did not support a 
diagnosis of PTSD.  Following a mental status examination, 
the examiners rendered Axis I diagnoses of dysthymic 
disorder, major depression, recurrent, and alcohol 
dependence, in remission, and an Axis II diagnosis of 
deferred, with a history of characterological problems.  The 
two psychiatrists then offered the following opinion and 
explanation:

The diagnosis of post-traumatic stress 
disorder was not felt to be applicable, 
although [the veteran] certainly has a 
good history of trauma and meets most of 
the criteria of B, C, and D.  As this is 
a exam conducted by a board of two, the 
examiners thought it necessary to also 
allow on the clinical presentation of the 
patient, as well as the historical data, 
the former which could be manipulated by 
the veteran to his best advantage... His 
presentation at this exam was not 
consistent with post-traumatic stress 
disorder as there was no emotional show 
and no remarkable anxiety.  
Interestingly, the content of his 
discussion made the point that he should 
die for the crimes that he committed.  
This is not typical for a usual PTSD 
veteran who has survivor guilt and is 
more concerned about the death of others 
than himself.  As noted above, the 
previous C&P did rely on psychological 
testing and the ones by Dr. Patel and Dr. 
Backus can be disputed because of the 
lack of psychological testing plus in 
regard to the latter a questionable 
validity of the history provided by or to 
him.

The examiners then concluded that psychometric support rules 
out full blown post-traumatic stress disorder.

Analysis

Following a review of this evidence, the Board finds that the 
opinions by VA psychiatrists and psychologists following 
psychiatric examinations in March 1995, May 1998, March 2001, 
and August 2001, all of which determined that the veteran was 
not suffering from PTSD, are far more probative and 
persuasive than the opinions rendered in September 1994 by 
Dr. Patel and in September 1999 by Dr. Backus which indicated 
diagnoses of PTSD for several reasons.  (While Dr. Jonan also 
indicated that the veteran was suffering from PTSD, for which 
he was being treated by Dr. Patel, a review of his treatment 
records does not reveal that he ever treated the veteran for 
PTSD, or ever rendered such a diagnosis.  Indeed, as a Doctor 
of Osteopathy (D.O.), such a diagnosis would have been beyond 
his expertise.  Instead, it appears that Dr. Jonan was merely 
referencing the diagnosis rendered by Dr. Patel, to whom Dr. 
Jonan had referred the veteran for a psychiatric evaluation.)

First, the diagnoses and opinions rendered by the VA 
examiners in May 1998, March 2001, and August 2001 were all 
offered after a full review of the veteran's claims file, 
including all prior VA and private psychiatric examination 
reports.  By contrast, Dr. Patel did not indicate that he 
reviewed any previous medical records, and nothing in his 
actual examination report reflects that he did so.  
Similarly, Dr. Backus specifically noted that there were no 
medical records available for his review prior to his 
examination.

A second, and closely related, reason for finding the 
opinions of the VA examiners more persuasive is that the VA 
examiners based their opinions on a full, accurate, and 
complete factual basis, while the opinions of the private 
examiners were materially influenced by inaccurate or 
incomplete information.  For example, Dr. Backus indicated 
that the veteran was able to manage his family funds while 
drinking, when in fact the evidence indicates that the 
veteran squandered the family's entire savings in a gambling 
casino.  Indeed, the VA examiners who performed the August 
2001 examination indicated that this error was of such 
gravity that it "somewhat disputes the validity of Dr. 
Backus' report."  In addition, as the two private examiners 
did not review the veteran's claims file, and thus did not 
conduct a longitudinal review of the veteran's medical 
history, they did not comment on the numerous inconsistencies 
over time in the veteran's interview data, psychological 
tests results, and medical records.  By contrast, the fact 
that the VA examiners reviewed all of the veteran's medical 
records allowed them to observe these inconsistencies and 
discuss them at length in their medical opinions.

Third, the VA examiners who performed the March 1995, May 
1998, and March 2001 VA examinations all conducted 
psychiatric testing, including the administration of tests 
such as the Minnesota Multiphasic Personality Inventory II, 
the Mississippi Combat Scale, the Beck Depression Inventory, 
and the Trauma Symptom Inventory.  The results of this array 
of testing buttressed their opinions that the veteran did not 
meet the criteria for a diagnosis of PTSD, and the testing 
also powerfully reinforced their conclusion that appellant's 
crediblity in his claim for benefits was highly doubtful.  In 
addition, while the board of two examiners who performed the 
August 2001 VA examination did not conduct any such testing, 
they reviewed, discussed, and interpreted the results of 
prior psychiatric testing performed on the veteran in 
arriving at their diagnosis.  By contrast, neither private 
examiner conducted any psychiatric testing, a fact which the 
VA examiners who prepared the August 2001 report specifically 
mentioned as a factor which led them to dispute the validity 
of the private examiners' conclusions.

Fourth, the two private examiners provided little or no 
supporting rationale for their diagnoses of PTSD.  By 
contrast, all of the VA examiners offered lengthy, detailed 
discussions as to why a diagnosis of PTSD was not warranted, 
and several set forth in detail the various medical criteria 
for a diagnosis of PTSD, and explained why the veteran did or 
did not meet each such criterion.  

Finally, the Board notes that no fewer than five 
psychiatrists have determined that the veteran does not 
suffer from PTSD, which greatly outnumbers the two 
psychiatrists who determined--without adequate support--that 
he does suffer from this disorder.  The Board further notes 
that the five examiners who have determined that the veteran 
does not meet the criteria for a diagnosis of PTSD includes a 
board of two examiners, who reviewed the data from all prior 
examiners, both VA and private, in August 2001 and who both 
agreed that the veteran was not suffering from PTSD.

The Board has considered the veteran's own contentions, as 
set forth at the time of his hearing before an RO hearing 
officer in March 1999 and in various correspondence sent to 
VA, attesting to his belief that he currently suffers from 
PTSD which was caused by his experiences in Vietnam.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding the current 
existence of a medical disorder, or of the medical causation 
thereof.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that he 
currently suffers from PTSD that is related to stressors 
experienced while in the military cannot be accepted as 
competent evidence.

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently have 
PTSD.  As a valid service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
veteran's claim for service connection for PTSD must be 
denied.  The Court has held that "[i]n order for the veteran 
to be awarded a rating for service-connected [disability], 
there must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

As a final note, the Board observes that, in the absence of a 
finding that the veteran suffers from a current PTSD 
disorder, the subsequent issue of whether such a disorder is 
related to the veteran's military service need not be 
reached.



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

